PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,387,157
Issue Date: 12 Jul 2022
Application No. 16/678,573
Filing or 371(c) Date: 8 Nov 2019
Attorney Docket No. 2867-2504
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the ePetition under 37 CFR 1.313(c)(3), submitted July 8, 2022, to withdraw the above-identified application from issue after payment of the issue fee.  

The petition is DISMISSED.

The ePetition under 37 CFR 1.313(c)(3) was not timely granted before July 12, 2022, the date upon which the above-identified application issued as U.S. Patent No. 11,387,157.    

While petitions to withdraw from issue may be submitted electronically as an ePetition, as was done in this case, petitioner’s attention is directed to 37 CFR 1.313(d) which states that “[a] petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue” (emphasis added).

Here, the ePetition under CFR 1.313(c)(3) was submitted July 8, 2022 but the ePetition grant letter (indicating that the ePetition is granted) was not generated and uploaded into the image file wrapper prior to the issuance of the above-identified patent.  The petitioner has not provided evidence that supports the position that the ePetition was granted prior to issuance of the above-identified patent.  While the request form associated with the petition to withdraw from issue indicates at the top portion thereof that “Document Description: Petition automatically granted by EFS-Web,” this indication is merely a description of the document identifying code associated with the request and not an indicator of the Office’s disposition on the request.

MPEP §1308 states, in pertinent part that:

“The Office cannot ensure that any petition under 37 CFR 1.313(c) [filed after payment of the issue fee] will be acted upon prior to the date of patent grant. See Filing of Continuing Applications, Amendments, or Petitions after Payment of Issue Fee, Notice, 1221 Off. Gaz. Pat. Office 14 (April 6, 1999) . . . applicants are strongly cautioned to call the Office of Petitions to determine whether sufficient time remains before the patent issue date to consider (and grant) a petition under 37 CFR 1.313(c) and what steps are needed to ensure that a grantable petition under 37 CFR 1.313(c) is before an appropriate official in the Office of Petitions in sufficient time to grant the petition before the patent is issued” (emphasis added).

Since the petition to withdraw from issue was not granted prior to the issuance of the above-identified patent, the petition cannot be granted pursuant to 37 CFR 1.313(d).  

The accompanying papers, including the RCE, the Certification and Request for Consideration of Information Disclosure Statement Filed After Payment of Issue Fee Under the QPIDS Program, the IDS, and four non-patent literature documents, submitted concurrently with the petition under 37 CFR 1.313(c)(3) on July 8, 2022, will be retained in the file record of the above-identified application without further consideration. The $2000 RCE fee paid on July 8, 2022 has been refunded to the credit card from which it was paid. 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET